Citation Nr: 1311177	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  06-29 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1966 to January 1968.  The Veteran died on January [redacted], 1976.  The appellant seeks surviving spouse benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appellant testified at a hearing before the undersigned Veterans Law Judge in Washington, DC in July 2008.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board.  In a December 2008 decision, the Board denied the issue currently on appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2010 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In April 2010, the Board remanded the claim for additional development.  In an October 2010 decision, the Board again denied the issue currently on appeal.  The appellant again appealed the Board's decision to the Court.  In an April 2012 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the memorandum decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 


FINDINGS OF FACT

1.  The Veteran died in January 1976 of status epilepticus due to secondary epilepsies resulting from an old intracerebral hemorrhage, contributed to by chronic ethanolism.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  Epilepsy was not present until more than one year after the Veteran's separation from active service and was not etiologically related to the Veteran's active service. 


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause the Veteran's death or substantially and materially contribute to the Veteran's cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective-date element of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

When VA receives a detailed claim for dependency and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  38 U.S.C. § 5103(a) (West 2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The record shows that the appellant was provided notice with respect to the evidence needed to substantiate her claim and the evidence that she should submit and that which VA would obtain on her behalf in a January 2006 letter, a March 2006 rating decision, an August 2006 statement of the case, and an August 2007 supplemental statement of the case.  In the August 2006 statement of the case, the appellant was also notified that service connection was not in effect for any disability at the time of the Veteran's death.

Although the appellant was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds the appellant has been afforded adequate assistance in response to her claim.  The Veteran's service medical records are on file, VA treatment notes have been obtained, the Veteran's death certificate is on file, and the appropriate medical opinion has been obtained.  Neither the appellant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2012).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests epilepsy to a degree of 10 percent within one year from the date of termination of such service, epilepsy shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2012).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).

A contributory cause of death inherently is one not related to the principal cause of death.  In determining whether service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2012); Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  To deny a claim on its merits, the evidence must preponderate against the claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant has asserted that the epileptic disorder that caused the Veteran's death was related to his active service, specifically to an illness in active service which she asserts the Veteran told her was malaria.  In the alternative, she has asserted that the chronic ethanolism that was noted on the Veteran's death certificate to have contributed to his death was a result of undiagnosed posttraumatic stress disorder (PTSD) that was related to his active service. 

According to the death certificate, the Veteran died of status epilepticus that was the consequence of secondary epilepsies caused by an old intracerebral hemorrhage.  The Veteran's cause of death was noted to be contributed by a 1970 mugging and chronic ethanolism.  At the time of his death, the Veteran was not service-connected for any disability.

A review of the service medical records is negative for treatment for or a diagnosis of any form of epilepsy while the Veteran was in active service.  In August 1966, the Veteran was seen in medical for symptoms of malaise, anorexia, headaches, and a stuffy nose.  At that time, the Veteran was diagnosed with maxillary sinusitis.  There is no evidence that the Veteran was ever treated for or diagnosed with malaria while he was in active service as reported by the appellant.  Further, the Veteran was afforded a separation examination in January 1968.  At that time the Veteran checked "no" on the report of medical history to the question of whether he had experienced epilepsy or fits.  Further, the Veteran's neurological system was found to be clinically normal upon examination and there is no other indication from the examination report that the Veteran had any sort of epilepsy or had ever been treated for malaria during his active service.  

A review of the post-service medical evidence of record shows that in March 1974, the Veteran was seen at the VA Medical Center for a neurology consultation.  At that time, the Veteran reported that he had been hospitalized for five months at a private hospital with right hemiparesis.  The examiner noted that it was not clear whether that was due to an alleged mugging incident or a spontaneous intra-cranial catastrophe.  The Veteran was noted to have reported that an angiogram conducted at the private facility revealed that a "blood vessel had popped."  At that time, the Veteran reported that he had been experiencing grand mal seizures for two years that were heralded by right facial sensory disturbances.  It was noted that the Veteran's seizures were poorly controlled by Phenobarbital.  The examiner diagnosed seizure disorder.

In May 1974, the Veteran was admitted to neurology at the VA Medical Center for treatment.  At that time, the Veteran was noted to have a sustained a probable subarachnoid hemorrhage in 1971 which was noted to result in mild right sensorimotor dysfunction, dysplasia, and a seizure disorder.  The Veteran was diagnosed with left cerebral dysfunction with resultant seizure disorder.  There is no other documented treatment for the Veteran's seizure disorder of record.  

The Board notes that the appellant has reported that she observed the Veteran to have seizures immediately following his separation from active service, several years prior to his "alleged" 1971 mugging and resultant intra-cranial injury.  In fact, the appellant has reported that the Veteran was never actually mugged at all.

The Board notes that generally, a lay person is competent to report observable symptoms, such as seizures.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a claimant's testimony simply because she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

The Board finds that the statements made by the appellant in which she reports that the Veteran was never actually mugged and that his seizure disorder existed ever since his separation from active service are inconsistent with the other evidence of record.  The Board notes that there is absolutely no evidence of record indicating that the Veteran ever experienced seizures prior to the 1974 VA Medical Center treatment records.  The Veteran himself denied epilepsy or fits at the time of his January 1968 separation examination and at the time of his 1974 VA Medical Center treatment, he reported that he had only been experiencing seizures for approximately the past two years.  That timeframe reported by the Veteran himself would put the onset of his seizures several years following his 1968 separation from active service.  The Board finds the 1974 statements from the Veteran to be especially compelling as they were provided strictly for treatment purposes.  Additionally, they were provided much nearer in time to the incident in question and were not distorted by a nearly 40 year gap in time.  Further, the reported mugging is documented in various treatment notes of record and was even listed by a physician on the Veteran's death certificate.

Therefore, the Board finds that the appellant's statements that the Veteran was never actually mugged and that he had experienced seizures immediately following his separation from active service are not credible.

In April 2010, the Veteran's claims file was sent to the VA Medical Center for review and a medical opinion.  At that time, the VA examiner opined that it was less likely as not that the Veteran's epileptic disorder was incurred in or was related to the Veteran's active service.  The examiner noted that service medical records showed no evidence of any neurologic disorder while the Veteran was in active service and he never had a documented seizure during active service.  Further, the examiner noted that at the time of his January 1968 separation examination, the Veteran made no neurological complaints and there were no neurological findings upon examination.  The examiner opined that it was more likely than not that the Veteran's epileptic disorder was related to a post-service incident.  The examiner noted that the post-service evidence of record showed the Veteran to have sustained head trauma with right hemiparesis and subsequent seizure disorder.

While the appellant might sincerely believe that the Veteran's seizure disorder was related to his active service and while lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran had a seizure disorder that was related to his active service falls outside the realm of common knowledge of a lay person.  A person might report experiencing or witnessing a seizure, but requires medical training to provide a medical diagnosis or etiology opinion.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With respect to the appellant's assertions that the Veteran had PTSD that was related to in-service stressors that caused his chronic ethanolism that contributed to his death, the Board finds that there is absolutely no evidence of record demonstrating that the Veteran was ever treated for a psychiatric disability prior to his death.  The appellant has reported that the Veteran received private psychiatric treatment prior to his death.  However, it has been found that any records of such treatment are unavailable as they would have been destroyed many years ago.  

The Board acknowledges that the Veteran did serve in the Republic of Vietnam and was awarded a Combat Infantryman Badge for his service, which lends some credibility to the appellant's assertion that the Veteran potentially had a psychiatric disability prior to his death which caused his chronic ethanolism.  However, the Board notes that the incurrence of an injury in service is not enough to establish the Veteran's entitlement to service connection.  Without proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of the presence of psychiatric disability at any time prior to the Veteran's death.  While lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran had a diagnosed psychiatric disability that was related to his active service falls outside the realm of common knowledge of a lay person.

In sum, the Veteran was diagnosed with an epileptic disorder several years following his separation from active service and there is no evidence that it was related to his active service or manifested within one year following separation from service.  The appellant's statements that the Veteran was never actually mugged and that he had experienced seizures ever since his separation from active service are not credible.  Additionally, there is no credible evidence of record indicating that any chronic ethanolism that contributed to the Veteran's death was the result of a diagnosed psychiatric disability that was related to his active service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


